Citation Nr: 0508419	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the skin.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision that denied 
entitlement to service connection for basal cell carcinoma.

Pursuant to a February 2005 motion, the Board advanced this 
appeal on the docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran currently is not shown to have basal cell 
carcinoma of the skin due to any event or incident of 
service.  


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act requires VA to notify the claimant and any 
representative of the information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  Further, VA is to 
specifically inform the veteran and any representative, of 
the portion of the evidence that is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
his behalf.  

Prior to the initial adjudication of the veteran's claim the 
RO issued a VCAA letter dated in April 2002 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claims and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  In the March 2004 
Statement of the Case, the veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  Hence, VA has 
met its obligations to notify the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
evidence he is responsible for obtaining. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  
In an October 2002 statement in support of claim in response 
to the RO's October 2002 duty to assist letter, the veteran 
identified additional evidence he had desired that VA to 
secure, but he noted that the particular records in question 
had already been sent to VA.  

Correspondence with the National Personnel Records Center 
reveals that the only available service medical record is a 
Surgeon General's Office report which reflects treatment for 
a hernia.  Any service medical records prepared during the 
veteran's active duty service may have been destroyed in a 
1973 fire at the National Personnel Records Center.

The veteran reports that records from physicians who provided 
care following his 1945 separation from service are not 
available due to the death of the physicians.  

Accordingly, the Board finds that further effort to obtain 
records from service would be unavailing and provide no 
useful result.  Additionally, in light of the current record, 
a VA medical examination is not required given the nature of 
the claims presented in this case.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The Board will proceed to 
decide the veteran's claims based on the evidence of record.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Entitlement to direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Service connection for skin cancer may be 
presumed to have been incurred in service if the disorder was 
disabling to a compensable degree within one year after 
separation.  38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Essentially, the veteran contends that during military 
service, he was exposed to radiation leakage from mobile 
radar units that caused skin lesions.  The veteran's 
discharge documents reflect his military occupation specialty 
was  radar operator.  The veteran stated that the skin 
lesions would not heal and were often treated with a topical 
cream.  Post-service, the veteran saw family physicians for 
removal of skin lesions with an electric needle, however, the 
pathology of the skin lesions was never determined.  The 
veteran noted that skin lesions were removed from his nose, 
face, and ears.  

In this case, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for basal cell carcinoma of the skin.  

In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Still, 
the law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The only documented medical treatment in service pertains to 
a hernia; not a skin condition.  Also, clinical evidence 
pertaining to VA treatment for multiple skin lesions between 
1982 and 2004 reveals no reference to any inservice radiation 
exposure or other adverse exposure in service.  While the 
veteran has a documented history of skin cancer, see, e.g., a 
February 2002 VA pathology report, the determinative fact is 
that there is no competent evidence to support his assertions 
of that basal cell carcinoma is related to service.  

The Board has considered the appellant's arguments, 
particularly in regard to the etiology of his current 
disabilities, however, the veteran is a layman who is not 
trained in the field of medicine.  Hence, he is not competent 
to offer an opinion addressing questions involving medical 
diagnosis or causation as presented in this case.  Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  Without supporting medical 
evidence, the veteran's assertion that basal cell carcinoma 
is due to claimed inservice radiation exposure is 
insufficient to substantiate his claim.  

Given that diagnosis and treatment for basal cell carcinoma 
was first documented in the 1980s, many years following his 
military discharge, and given that there is no independent 
medical evidence that basal cell carcinoma is etiologically 
related to the in-service exposures, service connection must 
be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a basal cell carcinoma is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


